On January 9,2008, the Defendant was sentenced for Count I: Assault with a Weapon, a felony; in violation of Section 45-5-213, MCA, to Ten (10) years to Montana State Prison; and Count III: Criminal Possession of Dangerous Drugs - Marijuana (Less than 60 grams) — 1st Offense, a misdemeanor, in violation of Section 45-9-102(2), MCA, to Six (6) months in Missoula County Detention Center, concurrent with Count I; the Court recommends to the Department that the Defendant be screened for placement in any appropriate program specifically for chemical dependency treatment followed by a prerelease setting. The Court further recommends that if the Defendant is conditionally released that the conditions of his current probation be reimposed; and other terms and conditions given in the Judgment on January 9, 2008.
On November 8, 2013, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Helena Pre-Release Center in Helena, Montana, and was represented by Mathew M. Stevenson, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he did not wish to proceed. The Defendant stated that he *87wished to withdraw his Application for Review of Sentence in this matter.
DATED this 12th day of December, 2013.
Therefore, it is the unanimous decision of the Division to grant the Defendant’s request and his Application for Review of Sentence is hereby withdrawn. All matters in the above-named case before the Division are now concluded.
Done in open Court this 8th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.